DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 16, 2021 has been entered.  Claims 2 and 11 are cancelled, leaving claims 1, 3-10, and 12-20 pending in this application.
The amendments to the claims have overcome the objections to the specification and claims as well as the rejections to the claims under 35 U.S.C. 103 and 112, as presented in the prior office action mailed August 27, 2020.
As the claims have been amended to incorporate language that was indicated in the prior office action to be allowable subject matter, the claims are allowed for the same reasons provided in the prior office action, and the reasons are not repeated in this action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua A. Hamberger on March 1, 2021.
The application has been amended as follows: 
1.	(Currently Amended) A method for identifying a prefetcher configuration to use for prefetching operations by a hybrid prefetcher for a computing device, the method comprising:
capturing a set of feature measurements from the computing device, wherein the feature measurements comprise measurements related to the performance of the computing device;
traversing a plurality of prefetcher model trees based on the set of feature measurements to determine a plurality of certainty scores for a plurality of hybrid prefetcher configurations, each model tree being related to a unique, separate hybrid prefetcher configuration, wherein each hybrid prefetcher configuration specifies which prefetchers of the hybrid prefetcher are switched on and which prefetchers of the hybrid prefetcher are switched off; 
selecting one of the hybrid prefetcher configurations based on the plurality of certainty scores; and
operating the hybrid prefetcher according to the selected hybrid prefetcher configuration.

9.	(Canceled)

10.	(Currently Amended) A prefetching system comprising:
a hybrid prefetcher; and
a prefetch model, 
wherein the hybrid prefetcher is configured to identify a prefetcher configuration to use for prefetching operations by the hybrid prefetcher in a computing device, by:
capturing a set of feature measurements from the computing device, wherein the feature measurements comprise measurements related to the performance of the computing device;
traversing a plurality of prefetcher model trees based on the set of feature measurements to determine a plurality of certainty scores for a plurality of hybrid prefetcher configurations, each model tree being related to a unique, separate hybrid prefetcher configuration, wherein each hybrid prefetcher configuration specifies which prefetchers of the hybrid prefetcher are switched on and which prefetchers of the hybrid prefetcher are switched off; 
selecting one of the hybrid prefetcher configurations based on the plurality of certainty scores; and
operating the hybrid prefetcher according to the selected hybrid prefetcher configuration.

18.	(Canceled)

19.	(Currently Amended) A computing device including:
a processor;
a cache;
a hybrid prefetcher; and
a prefetch model,
wherein the hybrid prefetcher is configured to identify a prefetcher configuration to use for prefetching operations by the hybrid prefetcher, by:
capturing a set of feature measurements from the computing device, wherein the feature measurements comprise measurements related to the performance of the computing device;
traversing a plurality of prefetcher model trees based on the set of feature measurements to determine a plurality of certainty scores for a plurality of hybrid prefetcher configurations, each model tree being related to a separate hybrid prefetcher configuration, wherein each hybrid prefetcher configuration specifies which prefetchers of the hybrid prefetcher are switched on and which prefetchers of the hybrid prefetcher are switched off; 
selecting one of the hybrid prefetcher configurations based on the plurality of certainty scores; and
operating the hybrid prefetcher according to the selected hybrid prefetcher configuration.	

Claim Interpretation
Independent claims 1 and 10 recite, “each model tree being related to a unique, separate hybrid prefetcher configuration”.   Examiner notes that while the specific terms “unique” or “separate” are not recited in the specification, the specification as originally filed still provides disclosure that supports the claim terminology.  See for example “each tree is associated with a single hybrid prefetcher configuration,” [0025], “the training model 182 includes multiple decision trees – one for each hybrid prefetcher configuration. Each decision 

Claim Interpretation - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 19 recite the steps of:
Traversing a plurality of prefetcher model trees…; [and]
Selecting one of the hybrid prefetcher configurations
These steps, as drafted, are processes that under the broadest reasonable interpretation include performance of the limitations in the mind.  Notably, in the method of claim 1, no structure or computer components are recited as necessary to perform the step.  In claims 10 and 19, structural limitations are recited (a hybrid prefetcher, a processor, a cache), where the hybrid prefetcher is recited as configured to perform the above steps.  However, these structures are recited at a high level of generality and do not preclude the steps from being performed in the mind.  The recited steps are a traversal of prefetcher model trees, where Fig. 2 depicts the trees and shows how one may make a series of comparisons and 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
The additional limitations recited are sufficient to conclude that the judicial exception is integrated into a practical application, as follows.
Claims 1, 10, and 19 further recite the additional steps of:
Capturing a set of feature measurements from the computing device, wherein the feature measurements comprise measurements related to the performance of the computing device;
Operating the hybrid prefetcher according to the selected hybrid prefetcher configuration.
In and of itself, the additional step of capturing a set of feature measurements is considered to cover necessary data gathering and as such would qualify as an insignificant extra-solution activity, see MPEP 2106.05(g).
As understood from applicant’s specification, the goal of traversing the prefetcher trees to select a hybrid prefetcher configuration is to identify a most desirable configuration, see [0027] for example.  This determination of most desirable prefetcher configuration is in turn based on different performance metrics, see [0033].  Consequently, the two additional steps 
Consequently, based on the above analysis, the independent claims are considered to be eligible under 35 U.S.C. 101.
A review of the dependent claims shows that some claims are directed to providing further detail about the traversal step and as such would be directed toward the abstract idea, or recite additional limitations regarding the training data, see for example claims 7 and 8.  None of the dependent claims recite limitations that would lead one to conclude that the claims are no longer integrated into a practical application.  Consequently, the dependent claims are still considered integrated into a practical application for the same reasons as the independent claims and are therefore eligible under 35 U.S.C. 101. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139